Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-27, previously withdrawn from consideration as a result of a restriction requirement  are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 2, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Adams on  August 22, 2022.
Claims 11 and 21 are amended.
The application claims have been amended as follows: 

1.-10. (canceled)

11. (Currently amended) A dome screen projection apparatus that can be assembled and disassembled on site and moved to another site for assembly and disassembly, the dome screen projection apparatus comprising: plural screen members made of a synthetic resin and detachably joined together to form a dome screen having a curved configuration; plural frame members detachably connected together to form a frame; suspension members suspending the dome screen in a suspended condition from the frame; and a projector supported by the frame configured to project 

12. (previously presented) The dome screen projection apparatus according to claim 11; wherein the projector is supported at an upper part of the frame and is provided with a convex reflex mirror which reflects an image from the projector and projects the image on the inner face of the screen

13. (previously presented) The dome screen projection apparatus according to claim 12; wherein the projector is held by an adjustment mechanism at the upper part of the frame, the adjustment mechanism being configured to adjust the position of the projector forward and backward, upward and downward, and the angle of inclination of the projector.

14. (previously presented) The dome screen projection apparatus according to claim 11; wherein the screen members are solid synthetic resin members.

15. (previously presented) The dome screen projection apparatus according to claim 14; wherein the screen members have inner and outer faces and a flange extending outward from an edge portion of the outer face, the flanges of adjacent screen members abutting one another and being detachably connected together.

16. (previously presented) The dome screen projection apparatus according to claim 15; further comprising an adjustment tool attached to abutting flanges to finely adjust the abutment position of the abutting flanges.

17. (previously presented) The dome screen projection apparatus according to claim 11; wherein the dome screen has a generally hemispherical shape with an open front that enables viewers located in front of the dome screen to view an image projected on the inner face of the dome screen,

18. (previously presented) The dome screen projection apparatus according to claim 17; wherein the frame members include frame column members disposed on the outside of the dome screen, one at each side of the dome screen and one at the rear of the dome screen, a frame beam member supported at opposite ends at upper portions of the two frame column members at each side of the dome screen and extending above the top front portion of the dome screen, and a frame arc-shaped beam member supported at upper portions of the frame column members.

19. (previously presented) The dome screen projection apparatus according to claim 18; wherein the suspension members are suspended at one end from the frame arc-shaped beam member and connected at the other end to the dome screen.

20. (previously presented) The dome screen projection apparatus according to claim 1.; further comprising a motion device for moving the position of the viewers relative to the dome screen by which viewers feel ambience depending on the projected images.

21. (currently amended) A dome screen apparatus that can be assembled and disassembled on site and moved to another site for assembly and disassembly, the dome screen apparatus comprising: plural screen members made of a synthetic resin and detachably joined together to form a dome screen having a curved configuration with an arcuate inner surface that displays images projected thereon from inside the dome screen; plural frame members detachably connected together to form a frame; and suspension members suspending the dome screen in a suspended condition from the frame.

22. (previously presented) The dome screen projection apparatus according to claim 21; wherein the screen members are solid synthetic resin members.

23. (previously presented) The dome screen projection apparatus according to claim 22; wherein the screen members have inner and outer faces and a flange extending outward from an edge portion of the outer face, the flanges of adjacent screen members abutting one another and being detachably connected together.

24. (previously presented) The dome screen projection apparatus according to claim 23; further comprising an adjustment tool attached to abutting flanges to finely adjust the abutment position of the abutting flanges.

25. (previously presented) The dome screen projection apparatus according to claim 21; wherein the dome screen has a generally hemispherical shape with an open front that enables viewers located in front of the dome screen to view an image projected on the inner face of the dome screen.

26. (previously presented) The dome screen projection apparatus according to claim 25; wherein the frame members include frame column members disposed on the outside of the dome screen, one at each side of the dome screen and one at the rear of the dome screen, a frame beam member supported at opposite ends at upper portions of the two frame column members at each side of the dome screen and extending above the top front portion of the dome screen, and a frame arc-shaped beam member supported at upper portions of the frame column members.,

27. (previously presented) The dome screen projection apparatus according to claim 26; wherein the suspension members are suspended at one end from the frame arc-shaped beam member 7and connected at the other end to the dome screen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (U.S. Publication No. 2011/0249330) teaches a curved screen, plural frame members and suspension members. Anderson does not teach a projector supported by the frame configured to project an image on an inner face of the dome screen while in the suspended condition. The screen in Anderson is designed as a rear projection screen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852